Citation Nr: 1430726	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-47 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the service-connected asthma prior to October 22, 2009.

2. Entitlement to a rating in excess of 60 percent for the service-connected asthma beginning on October 22, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO. In November 2009, the RO increased the ratings for the service-connected asthma to 60 percent effective on October 22, 2009. The issues as stated on the title page reflect the higher ratings assigned for the asthma for various stages of the appeal period, to be discussed hereinbelow.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that other than his representative's written presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The June 2007 pulmonary function test showed findings of an FEV-1 of 60 percent of predicted, an FVC of 65 percent of predicted and an FEV-1/FVC of 91 percent.

2. The August 2008 pulmonary function test showed findings of an FEV-1 of 59 percent of predicted, an FVC of 66 percent of predicted and an FEV-1/FVC of 105 percent.  

3. The October 2008 pulmonary function test showed findings of an FEV-1 of 63 percent of predicted, an FVC of 76 percent of predicted and an FEV-1/FVC of 83 percent.

4. The December 2008 pulmonary function test showed findings of an FEV-1 of 61 percent of predicted, an FVC of 67 percent of predicted and an FEV-1/FVC of 107 percent.  

5. The October 22, 2009 pulmonary function test showed findings of an FEV-1 of 51 percent of predicted, an FVC of 66 percent of predicted and an FEV-1/FVC of 63 percent.

6. The service-connected asthma is not shown to be productive of disability picture that necessitated at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

7. The service-connected asthma is not shown to be productive of disability picture manifested by more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  


CONCLUSIONS OF LAW

1. For the period prior to October 22, 2009, the criteria for the assignment of a rating in excess of 30 percent for the service-connected asthma are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2013).

2. From October 22, 2009, the criteria for the assignment of a rating in excess of 60 percent for the service-connected asthma are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Additionally, the notice letter contained an explanation of the general rating criteria relevant to his asthma. The October 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Hence, the September 2008 letter which meets Pelegrini's content of notice requirements also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).   

The initial rating for the Veteran's asthma has been assigned pursuant to Diagnostic Code 6602, the criteria for evaluating bronchial asthma. See 38 C.F.R. § 4.97.

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids. A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. See 38 C.F.R. § 4.96(d)(5), (6).

Analysis

A June 2007 report of VA examination noted the Veteran's complaint of 3 or more asthma attacks per week. He reported that he required one or two clinical visits per year for exacerbations. He used an inhaled bronchodilator daily but did not use oral steroids, parenteral steroid, antibiotics, or other immunosuppressive therapy. He reported a daily history of coughing and wheezing but there was no history of respiratory failure. He was prescribed Advair, Singulair and Albuterol for control of his asthma.

Objectively, the pulmonary function test (PFT) results included an FEV-1 of 60 percent of predicted, an FVC of 65 percent of predicted and an FEV-1/FVC of 91 percent. The diagnosis of asthma was confirmed. The Veteran's asthma effected his usual occupation in that he had decreased mobility, problems with lifting and carrying and lack of stamina. His asthma prevented his participation in exercise, sports and recreation; otherwise, his asthma had mild to moderate effect on certain activities of daily living. 

August 2008 PFT results included an FEV-1 of 59 percent of predicted, an FVC of 66 percent of predicted and an FEV-1/FVC of 105 percent. 

Reports of complaint and objective findings remained consistent and wholly unchanged in an October 2008 report of VA examination.  Objectively, the PFT results included an FEV-1 of 63 percent of predicted, an FVC of 76 percent of predicted and an FEV-1/FVC of 83 percent. The diagnosis of asthma was confirmed. The examiner commented that the asthma had a significant effect on the Veteran's usual occupation. His asthma had severe effect on his participation in exercise and sports and had moderate effect on recreation, chores and shopping. Otherwise, his asthma had no effect on his other activities of daily living. 

December 2008 PFT results included an FEV-1 of 61 percent of predicted, an FVC of 67 percent of predicted and an FEV-1/FVC of 107 percent. 

October 2009 PFT results included an FEV-1 of 51 percent of predicted, an FVC of 66 percent of predicted and an FEV-1/FVC of 63 percent. 

Based on this record, the Board finds that the criteria have not been met for the assignment of a rating in excess of 30 percent for the service-connected asthma prior to October 2009. Prior to October 2009, the PFT results of record of FEV-1 of 60 percent of predicted (June 2007), FEV-1 of 59 percent of predicted (August 2008), FEV-1 of 63 percent of predicted (October 2008) and FEV-1 of 61 percent of predicted (December 2008) are all contemplated by the assigned 30 percent rating (the Board is aware of the disparity in results of PFT tests as documented above that could have resulted in a lower evaluation. However, all benefit was afforded to the Veteran in using PFT test that resulted in assignment of the highest possible evaluation for this period - the 30 percent rating). Additionally, while the Veteran is shown to require a daily inhalational or oral bronchodilator therapy for control of his asthma, he is not shown to require at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. Rather, in his June 2007 and October 2008 reports of VA examination, the Veteran specifically denied use of oral steroids or parenteral steroids and reported that he required only one or two clinical visits per year for exacerbations.  His daily use of oral bronchodilator therapy is contemplated by the assigned 30 percent rating. Thus, on this record, a rating in excess of 30 percent for the service-connected asthma prior to October 22, 2009 is not assignable.  

Further, the Board finds that the criteria have not been met for the assignment of a rating in excess of 60 percent for the service-connected asthma from October 2009. The October 2009 PFTs showed findings of an FEV-1 of 51 percent of predicted, an FVC of 66 percent of predicted and an FEV-1/FVC of 63 percent. These findings are contemplated by the 60 percent rating already assigned from October 22, 2009. The Board is aware that the Veteran reported having 3 or more asthma attacks per week; however, there were no documented episodes of respiratory failure. Additionally, he specifically denied use of oral steroids, parenteral steroids or other immunosuppressive therapy. Thus, on this record, a rating in excess of 60 percent for the service-connected asthma from to October 22, 2009 is not assignable.  

The Board has also considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited credibility and probative value in this case.  The medical evidence including the Veteran's own statement made in connection with treatment is found to be more probative in determining that the service-connected asthma meets the criteria for a 30 percent rating prior to October 22, 2009 and a 60 percent rating thereafter. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, to the extent that the Veteran contends that his ratings should be based on pre-bronchodilator results, the Board notes that the regulations state that when evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. See 38 C.F.R. § 4.96(d)(5). In this case, the Veteran's post-bronchodilator results were not poorer than pre-bronchodilator results. Thus, the Board is precluded from use of pre-bronchodilator results.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's asthma are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's asthma is contemplated by the 30 percent (prior to October 22, 2009) and 60 percent (beginning October 22, 2009) ratings, which takes account of both the individual symptoms and the overall impairment caused by the asthma. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the asthma on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 30 and 60 percent ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for chronic adjustment disorder is not warranted. 38 C.F.R. § 3.321(b)(1).

For these reasons, the Board finds that a rating higher than 30 percent is not assignable for the service-connected asthma prior to October 22, 2009; a rating higher than 60 percent is not assignable for the service-connected asthma from October 22, 2009.


ORDER

An increased rating in excess of 30 percent for the service-connected asthma for the period of the appeal, prior to October 22, 2009, is denied.  

An increased rating in excess of 60 percent for the service-connected asthma for the period from October 22, 2009 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


